Citation Nr: 0110004	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-09 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

In an October 1998 rating action, service connection was 
granted and a 30 percent rating assigned for PTSD, effective 
from June 23, 1998.  In January 1999, the veteran expressed 
disagreement with the evaluation assigned.  After the case 
was reviewed with a Decision Review Officer in June 1999, the 
veteran submitted a statement indicating that he would accept 
a decision increasing the rating for PTSD to 50 percent, 
effective from the date of the grant of service connection, 
as a complete grant of benefits and would withdraw his notice 
of disagreement as to that issue.  By a June 1999 rating 
action, the RO increased the rating to 50 percent, effective 
from June 23, 1998.  In correspondence dated that same month 
notifying the veteran of the award, the RO informed him that 
this was considered a grant of his appeal and he had until 
October 7, 1999 to reactivate his appeal.

A September 1999 Report of Contact indicated that the veteran 
had contacted his representative with regard to "reopening" 
a claim for increased rating for PTSD.  The Board finds this 
a new claim.  This matter is presently before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating action of the Huntington, West Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the veteran's claim for increase.  


REMAND

The veteran contends that his service-connected PTSD is more 
severe than the current rating indicates.  Although the 
veteran was afforded a VA examination in November 1999, the 
Board finds that the evidence of record is inadequate for 
evaluating the severity of the veteran's disability and a 
remand is necessary.  

The VA examination report included references to the 
veteran's attendance at monthly group therapy sessions at the 
Logan Vet Center; however, records referable to that 
treatment are not associated with the claims folder.  The 
record does include a September 1999 statement from a social 
worker at the Logan Vet Center who referred to the fact that, 
in addition to attending therapy sessions at the Center, the 
veteran was receiving treatment, including psychiatric 
medication, from VA.  It does not appear that records 
referable to the reported VA treatment have been obtained.  

Records of any current treatment of the disability for which 
the veteran is seeking increased compensation may be highly 
probative with respect to his appeal.  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining treatment 
records to which the veteran has referred.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  VA must attempt to obtain 
those records before any final action may be taken by the 
Board.  

The Board also notes that the social worker's statement 
indicated that the veteran's condition had gotten worse, 
despite the use of medication and therapy.  In the judgment 
of the Board, a current VA psychiatric examination is 
warranted.  The development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Finally, the Board notes that because of the recent enactment 
of the Veterans Claims Assistance Act of 2000, on remand, the 
RO should ensure that the notice and duty to assist 
provisions contained in the new law have been complied with.   
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, (2000).  

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
since June 1998.  After securing any 
necessary releases, the RO should attempt 
to obtain copies of all records from the 
identified sources which are not 
currently of record, to include the Logan 
Vet Center.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The RO is reminded that under the 
Veterans Claims Assistance Act of 2000 
continued and repeated efforts to secure 
government records are required until 
such efforts are shown to be futile.  The 
appellant must then be given an 
opportunity to respond.

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
examination and the examination report 
should reflect that such a review was 
made.  Based on the examination and study 
of the case, the examiner should provide 
detailed descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of his social and 
industrial inadaptability/occupational 
and social impairment.  To facilitate 
this request, the examiner should be 
furnished with a copy of the current 
rating criteria for psychiatric 
disorders.  On examination, the examiner 
should comment on the presence or absence 
of every symptom and clinical finding 
required for ratings from zero percent to 
100 percent, and where present, the 
frequency and severity thereof.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  This means that a copy of the 
letter from the medical facility 
notifying the veteran of the date, time, 
and place to report for the examination, 
should be associated with the claims 
folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
If the benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



